United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1280
Issued: December 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2011 appellant filed a timely appeal from an April 18, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment in compensation
in the amount of $3,130.45 was created for the period February 15 to March 12, 2011 as he
returned to work on February 14, 2011; and (2) whether OWCP properly denied waiver of the
recovery of the overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 24, 2010 appellant, then a 36-year-old correctional officer, injured his left
knee and left wrist while restraining an inmate. OWCP accepted the claim for left ganglion, left
wrist sprain and left knee derangement of the medial meniscus. It paid wage-loss benefits and
authorized a July 14, 2010 left knee arthroscopy with complete debridement and partial medial,
complete lateral meniscectomy with complete synovectomy and an October 28, 2010 excision of
the left dorsal ganglion. Appellant stopped work on March 17, 2010 and returned to work for
brief intermittent periods. OWCP placed him on its periodic rolls, where he received
compensation every 28 days through direct deposit.
In its April 12, 2010 acceptance letter, OWCP informed appellant that if he received a
compensation check which included payment for a period in which he worked, he was to
immediately return it in order to prevent an overpayment.
Appellant returned to full-time work on February 14, 2011. OWCP electronically paid
him $3,130.45 for the period February 15 to March 12, 2011.
On March 15, 2011 OWCP notified appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $3,130.45 for the period February 15
to March 12, 2011 because he received compensation for total disability after he returned to fulltime work on February 14, 2011. It further informed him of its preliminary determination that he
was not at fault for accepting the direct deposit of $3,246.39 as he did not have the requisite
knowledge that such payment was incorrect at the time of deposit. OWCP calculated that it paid
appellant compensation in the amount of $3,246.39 every 28 days or $115.94 a day and that he
was entitled to compensation for one day. Thus, it calculated that appellant was overpaid
$115.94 x 27 days or $3,130.45. OWCP requested that appellant submit the enclosed
overpayment recovery questionnaire and supporting financial information within 30 days. It
noted that waiver would be denied if he failed to furnish the information requested on the
enclosed overpayment recovery questionnaire or any other information needed to address a
request for waiver within the 30 days. No response was received from appellant within the
allotted 30 days.
By decision dated April 18, 2011, OWCP finalized its finding that appellant received
$3,130.45 in an overpayment of compensation for the period February 15 to March 12, 2011
based on his receipt of compensation for disability after his return to full-time work on
February 14, 2011. While appellant was not at fault in the creation of the overpayment, it found
he was not entitled to waiver of the overpayment because he failed to supply the requested
financial information necessary to make such a determination. Appellant was directed to repay
the overpayment in full.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.2 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.3 OWCP’s procedure manual
identifies various situations when overpayments of compensation may occur, including when a
claimant receives compensation for total disability while working.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $3,130.45. The record supports that he continued to receive compensation from the date that
he returned to work on February 14 through March 12, 2011. When an employee returns to
work and ceases to have any loss of wages, he or she is no longer entitled to compensation for
wage loss.5 The record reflects that appellant received an automatic 28-day compensation
payment for the period February 14 through March 12, 2011 in the amount of $3,246.39, but was
only entitled to compensation for one day in the amount $115.94. The difference between the
compensation paid of $3,246.39 and the compensation due of $115.94 is $3,130.45. As
appellant was not entitled to compensation after his return to work on February 14, 2011, OWCP
properly found an overpayment of compensation occurred in the amount of $3,130.45.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within its discretion pursuant to statutory guidelines.6 The statutory guidelines are
found in section 8129(b) of FECA which states: Adjustment or recovery of an overpayment by
the United States may not be made when an incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of FECA or
would be against equity and good conscience.7

2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).
5

See Kenneth E. Rush, 51 ECAB 116 (1999).

6

See Robert Atchison, 41 ECAB 83, 87 (1989).

7

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

3

Section 10.436 of the implementing regulations8 provide that recovery of an overpayment
would defeat the purpose of FECA if such recovery would cause hardship to a currently or
formerly entitled beneficiary because: the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified
amount as determined by OWCP from data furnished by the Bureau of Labor Statistics.9 An
individual is deemed to need substantially all of his or her income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.10
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.11
Section 10.438 of the regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver.12
ANALYSIS -- ISSUE 2
OWCP found appellant to be without fault and eligible for consideration of waiver with
regards to its finding that he received an overpayment in the amount of $3,130.45. The
applicable regulations provide that the individual who receives an overpayment is responsible for
providing financial information. Failure to submit the requested financial information within 30
days of the request shall result in the denial of the waiver.13 Appellant did not provide any
financial information to show that recovery of the overpayment would defeat the purpose of

8

20 C.F.R. § 10.436.

9

An individual’s asset must exceed a resource based of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.6(a)(1)(b) (December 23, 2004).
10

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

11

20 C.F.R. § 10.437.

12

Id. at § 10.438.

13

See Clinton E. Clinton, Jr., 49 ECAB 476 (1998). See also Robert Ringo, 53 ECAB 258 (2001).

4

FECA.14 As he failed to submit the requested financial evidence, OWCP, pursuant to its
regulations, properly denied waiver of recovery of the overpayment amount of $3,130.45.15
On appeal, appellant contends that he was not afforded due process or notice prior to
OWCP’s April 18, 2011 decision. The Board notes that OWCP provided appellant with a
preliminary notice of the overpayment and advised him of his opportunity to submit evidence if
he disagreed with the fact or amount of overpayment. Further, appellant was provided with an
overpayment action request and overpayment questionnaire, to which he did not respond, prior to
the issuance of OWCP’s April 18, 2011 final decision. While appellant offered some arguments
on appeal with regard to waiver, the Board is precluded from considering those arguments for the
first time on appeal.16
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $3,130.45 for the period February 15 to March 12, 2011. The Board further finds that OWCP
properly denied waiver of such overpayment as appellant failed to submit the necessary financial
information to establish that he was entitled to wavier of the overpayment.

14

Appellant likewise has not alleged and the evidence does not demonstrate that he relinquished a valuable right
or changed his position for the worse due to the payment of the erroneous amount of compensation.
15

As OWCP is not seeking recovery from continuing compensation, the Board does not have jurisdiction to
review the manner of recovery of the overpayment. See Miguel A. Muniz, 54 ECAB 217 (2002).
16

The Board may not consider new evidence for the first time on appeal that was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

